Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 10/12/2020, which is a continuation of application 15554204, which was filed on 8/28/2017 and now US Patent 10802703. Application 15554204 is a national stage entry of PCT/US16/21403 with international filing date 3/8/2016, which is a continuation in part of PCT/US15/53353 which is filed on 9/30/2015 and now abandoned.  The sought benefit of provisional application 62129919 (which was filed on 3/8/2015) is acknowledged. Claims 1-13 are pending in this application.  A filing date of 10/12/2020 is acknowledged.  Claims 1, 12 and 13 are independent claims.  Information Disclosure Statement (IDS) submitted on 11/6/2020 is reviewed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vasily Filippov et al (US Publication 20110197165 A1, hereinafter Filippov), in view of Babak Forutanpour et al (US Publication 20110083111 A1, hereinafter Forutanpour), and Jason Hope et al (US Publication 20140074570 A1, hereinafter Hope).

An electronic device, comprising: a display (Fig. 1, display interface); one or more processors (Fig. 1, processor 113); and memory storing one or more programs configured to be executed by the one or more processors (Fig. 1, processor 113, memory 12), the one or more programs including instructions for: receiving data representing a user-configurable graphical construct ([0003], the sub-collections may be shared with other users, for example, users may upload widget sub-collection representations to the Internet where other users may download the widget sub-collection representations for use on their mobile devices; Fig. 2 and [0034], enables a user to provide input commands and generally control a graphical user interface that the widget organizing module and provides on the mobile device display; [0075], user share the modified widget sub-collection representation); in response to receiving the data representing the user-configurable graphical construct, displaying a first user interface, wherein the first user interface includes a representation of the user-configurable graphical construct (Fig. 12, step 215 - 216, allow at least one user to transfer at least one widget sub-collection representation to at least one other user, allow the at least one other user to download the at least one widget sub-collection representation) and an affordance for accepting the data representing the user-configurable graphical construct (see in Forutanpour), and wherein the representation of the user-configurable graphical construct includes a non-local graphical element representing a non- local application ([0003], the sub-collections may be shared with other users, for example, users may upload widget sub-collection representations to the Internet where other users may download the widget sub-collection representations for ;
Filippov discloses user may upload widget sub-collections representations and other users may download the widget sub-collection representations for use on their mobile devices, Filippov does not expressly disclose user interface in recipient devices, in an analogous art of transfer files and information between user devices, Forutanpour discloses: in response to receiving the data representing the user-configurable graphical construct, displaying a first user interface, wherein the first user interface includes a representation of the user-configurable graphical construct and an affordance for accepting the data representing the user-configurable graphical construct ([0079] enable intended recipients to decide whether to accept a file, and give recipient users control over the files that are transmitted to their computing devices; [0080], on the receiver side, when a computing device receives a request to receive a file, the device processor may generate a prompt that alerts the device’s user of the pending file transfer request and, optionally, the identity of the user sending the file and file name or type, an intended recipient user may then press a virtual key on the GUI to either accept or decline transfer of the file) … while displaying the first user interface, receiving a first user input corresponding to the affordance for accepting the data representing the user-configurable graphical construct ([0080], on the receiver side, when a computing device receives a request to receive a file, the device processor may generate a prompt that alerts the device’s user of the pending file transfer request and, optionally, the identity of the user sending the file and file name or ; 
Filippov and Forutanpour are analogous arts because they are in the same field of endeavor, managing files and data transmitted among devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Filippov using the teachings of Forutanpour to include on the receiver side, displaying GUI elements to user to determine accept (“Yes”) or deny (“No”) data transmission. It would provide Filippov’s device with enhanced capability of enabling intended recipients to decide whether to accept a file, and give recipient users control over the files that are transmitted to their computing devices as suggested by Forutanpour ([0079]); 
Forutanpour discloses receiving user input to determine accept or deny data transmission but does not clearly disclose further provide a prompt to download the non-local application, Hope discloses: in response to receiving the first user input, displaying a second user interface that includes a prompt to download the non-local application (Fig. 22a, icon 480 “Accept And Install,” icon 482 “Decline And Delete,” user can accept the permissions and continue installing map and navigation application 312 by touching icon 480); while displaying the second user interface, receiving a second user input (Fig. 22a, icon 480 “Accept And Install,” icon 482 ; in response to receiving the second user input: in accordance with a determination that the second user input corresponds to a request to download the non-local application, downloading the non-local application (Fig. 22a, icon 480 “Accept And Install,” icon 482 “Decline And Delete,” user can accept the permissions and continue installing map and navigation application 312 by touching icon 480); and in accordance with a determination that the second user input does not correspond to a request to download the non-local application, forgoing downloading the non- local application (Fig. 22a, icon 480 “Accept And Install,” icon 482 “Decline And Delete,” user can decline to accept the permission requests and optionally delete map and navigation application 312 by touching icon 482); after receiving the second user input: in accordance with a determination that the non-local application has been downloaded, displaying the user-configurable graphical construct including the non-local graphical element representing the non-local application (Fig. 22a, icon 480 “Accept And Install,” icon 482 “Decline And Delete,” user can accept the permissions and continue installing map and navigation application 312 by touching icon 480); and174 115635188Attorney Docket No.: P26162USC2/77770000405202in accordance with a determination that the non-local application has not been downloaded, displaying the user-configurable graphical construct without including the non-local graphical element representing the non-local application (Fig. 22a, icon 480 “Accept And Install,” icon 482 “Decline And Delete,” user can decline to accept the permission requests and optionally delete map and navigation application 312 by touching icon 482).  


As for dependent claim 2, Filippov-Forutanpour-Hope further discloses: wherein the second user interface includes a second affordance for downloading the non-local application (Hope: Fig. 22a, icon 480 “Accept And Install,” icon 482 “Decline And Delete,” user can accept the permissions and continue installing map and navigation application 312 by touching icon 480).  
As for dependent claim 3, Filippov-Forutanpour-Hope further discloses: wherein the determination that the second user input corresponds to a request to download the non-local application includes a determination that the second user input corresponds to selection of the second affordance for downloading the non- local application (Hope: Fig. 22a, icon 480 “Accept And Install,” icon 482 “Decline And Delete,” user can accept the permissions and continue installing map and navigation application 312 by touching icon 480).  

As for dependent claim 4, Filippov-Forutanpour-Hope further discloses: wherein the second user interface includes a third affordance for not downloading the non-local application (Fig. 22a, icon 480 “Accept And Install,” icon 482 “Decline And .  

As for dependent claim 5, Filippov-Forutanpour-Hope further discloses: wherein the determination that the second user input does not correspond to a request to download the non-local application includes a determination that the second user input corresponds to selection of the third affordance (Fig. 22a, icon 480 “Accept And Install,” icon 482 “Decline And Delete,” user can decline to accept the permission requests and optionally delete map and navigation application 312 by touching icon 482).  

As for dependent claim 6, Filippov-Forutanpour-Hope further discloses: wherein the representation of the user-configurable graphical construct includes a first representation of a clock (Filippov: Fig. 3, the representation of the user-configurable graphical construct includes a clock 160-7).  

As for dependent claim 7, Filippov-Forutanpour-Hope further discloses: wherein the user-configurable graphical construct includes a second representation of a clock that corresponds to the first representation of a clock (Filippov: Fig. 3, the representation of the user-configurable graphical construct includes a clock 160-7, 160-8, 160-9).  

As for dependent claim 8, Filippov-Forutanpour-Hope further discloses: wherein the first user interface includes an affordance for declining the data representing the user-configurable graphical construct (Forutanpour: Fig. 30, user may press a “Yes” or “No” soft key to verify the transmission of the request message; Fig. 43 and [0144], the targeted computing device may generate a display prompting the user to authorize or deny file transmission, the targeted computing device may receive the user input via a GUI selection and determine whether the user authorized receiving file transmission).  

As for dependent claim 9, Filippov-Forutanpour-Hope further discloses: wherein the prompt to download the non-local application includes text (Hope: Fig. 22a, icon 480 “Accept And Install,” icon 482 “Decline And Delete”).  

As for dependent claim 10, Filippov-Forutanpour-Hope further discloses: wherein the user-configurable graphical construct includes a complication that displays data from an application in the memory of the electronic device (Filippov: Figs. 3, 6, 7).  

As for dependent claim 11, Filippov-Forutanpour-Hope further discloses: wherein the display is a touch-sensitive display (Filippov: [0001], touch screen), and wherein the first user input comprises a tap on the affordance (Hope: [0047], user can click or tap) for accepting the data representing the user-configurable graphical construct (Forutanpour: Fig. 30, user may press a “Yes” or “No” soft key to verify the transmission of the request message; Fig. 43 and [0144], the targeted computing device may generate a display prompting the user to authorize or deny file transmission, the targeted computing device may receive the user input via a GUI selection and determine whether the user authorized receiving file transmission).


As per Claim 13, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2171